Citation Nr: 0942149	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  05-30 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability, to include as secondary to a service-
connected left knee disability.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
cholecystectomy.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
depression. 

4.  Entitlement to a disability rating in excess of 30 
percent for service-connected residuals of hepatitis C.

5.  Entitlement to a disability rating in excess of 20 
percent for service-connected left knee disability.  

6.  Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to March 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In a July 2009 statement, the Veteran withdrew his request 
for a Board hearing.  

The record raises an informal claim of entitlement to a total 
disability rating based on individual unemployability (TDIU) 
due to the Veteran's service-connected left knee disability.  
The issue of whether entitlement to TDIU is warranted as a 
result of that disability is part and parcel of the increased 
rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Thus, the issues are as noted on the title page.

The issues of entitlement to service connection for a right 
knee disability, to include as secondary to a service-
connected left knee disability, whether new and material 
evidence has been received to reopen a claims of entitlement 
to service connection for cholecystectomy and for depression 
and entitlement to a TDIU are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center in Washington, D.C.




FINDINGS OF FACT

1.  An unappealed April 1988 rating decision denied 
entitlement to service connection for a right knee 
disability.  That rating decision is final.

2.  Evidence received since the April 1988 RO decision 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for a right knee disability, 
is not cumulative and redundant, and by itself or in 
connection with the evidence previously of record raises a 
reasonable possibility of substantiating the claim.

3.  The Veteran's hepatitis C has not been characterized by 
hepatomegaly; or, incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period.

4.  The competent and probative medical evidence of record 
does not show the Veteran's service-connected left knee 
disability has severe recurrent subluxation or lateral 
instability.  

5.  The competent and probative medical evidence of record 
shows x-ray evidence of arthritis of the left knee disability 
with painful noncompensable limitation of motion of the left 
knee joint.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for a right knee disability 
to include secondary to a service-connected left knee 
disability has been received, and the Veteran's claim for 
that benefit is reopened.  38 U.S.C.A. §§ 5103A, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

2.  The criteria for a disability rating in excess of 30 
percent for hepatitis C have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic 
Code (DC) 7354 (2009). 

3.  The schedular criteria for a disability rating in excess 
of 20 percent for other impairment of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
Part 4, §§ 4.7, 4.71a, DC 5257 (2009).

4.  The schedular criteria for a separate disability rating 
of 10 percent under Diagnostic Code 5003 for limitation of 
motion of the left knee joint due to arthritis are met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, §§ 4.7, 
4.71a, DCs 5003, 5010, 5260, 5261 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  To satisfy this requirement, 
VA must look at the bases for the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

With regard to a new and material claim to reopen a claim for 
service connection for a right knee disability, in this case, 
as discussed below, new and material evidence has been 
received and the claim is reopened.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary (1) notify the 
claimant that to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment; (2) provide examples of the types of 
medical and lay evidence that may be obtained or requested; 
(3) and further notify the claimant that "should an increase 
in disability be found, a disability rating will be 
determined by applying relevant [DC's]," and that the range 
of disability applied may be between 0% and 100% "based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds 
sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009)

Regarding the increased rating claims, the RO provided the 
appellant pre-adjudication notice by a letter dated in August 
2004.  The RO provided further notice to the Veteran in June 
2008 regarding the assignment of a disability rating.  The 
claims were readjudicated in July 2008 and June 2009 
supplemental statements of the case.  Mayfield, 444 F.3d at 
1333.

VA has assisted the appellant in obtaining evidence and 
afforded the appellant physical examinations as to the 
severity of disabilities.  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the 
appellant has not contended otherwise.  


Right knee disability

The Veteran claims that service connection is warranted for a 
right knee disability to include as secondary to a service-
connected left knee disability.   

Service connection for a right knee disability previously was 
denied in an April 1988 rating decision.  The RO found that a 
chronic right knee disability was not shown to have been 
incurred or aggravated during active military service.  The 
Veteran was notified of the denial and his appeal rights in a 
May 1988 letter.  The Veteran did not appeal the decision, 
thus, the rating is a final decision.  

Although secondary service connection was not explicitly 
addressed in the prior final rating decision, basing a claim 
for service connection on a new theory of etiology does not 
constitute a new claim.  See Ashford v. Brown, 10 Vet. App. 
120 (1997).  Therefore, although the Veteran has raised a new 
theory regarding causation, he is nonetheless required to 
submit new and material evidence to reopen the claim of 
entitlement to service connection.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  Evidence is considered "new" 
if it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented) will be evaluated, in the context of the entire 
record. Evans v. Brown, 9 Vet. App. 273 (1996).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed." Justus v. 
Principi, 3 Vet. App. 510 (1992).


Evidence considered at the time of the prior denial in an 
April 1988 rating decision included service treatment 
records, VA treatment records for a period from April 1973 to 
June 1978, and a report of a VA orthopedic examination in 
March 1988.  

Evidence received since the April 1988 rating decision 
includes statements from the Veteran, VA treatment records 
for a period from January 1993 to August 2004 and for a 
period from August 2008 to May 2009 and the report of a May 
2009 VA examination of the knees.  

The Board has reviewed the evidence submitted subsequent to 
the April 1988 rating decision, the last final decision, in 
the context of all the evidence of record.  Evans v. Brown, 9 
Vet. App. 273 (1996).

The evidence received into the record since the April 1988 
rating decision that denied service connection for a right 
knee disability includes the Veteran's lay assertions about 
his right knee disability being secondary to his service-
connected left knee disability.  At a VA physical therapy 
consult in March 2004, the Veteran reported having bilateral 
knee pain with six or seven arthroscopies on his left knee 
and none on his right knee.  But the Veteran stated his right 
knee was worse, probably secondary to overuse.  In a March 
2005 notice of disagreement the Veteran claimed right knee 
symptoms were secondary to his service-connected left knee 
disability.  In April 2009 the Veteran stated that his right 
knee condition was due to overcompensating for his service-
connected left knee.  The Veteran is competent on his own 
observations regarding his right knee symptoms.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the Board's 
opinion, that evidence, presumed credible for the purpose of 
determining whether new and material evidence has been 
submitted, when viewed with that previously of record, is new 
and material evidence as defined by the regulation.  38 
C.F.R. § 3.156(a Justus, 3 Vet. App. at 513.  It was not 
previously submitted to agency decisionmakers, relates to an 
unestablished fact necessary to substantiate the claim and by 
itself, or in connection with the evidence previously of 
record, does raise a reasonable possibility of substantiating 
the claim.  Accordingly, the claim for service connection for 
a right knee disability secondary to a service-connected left 
knee disability is reopened.  38 U.S.C.A. § 5108.  To that 
extent only, the claim is allowed.  The issue of entitlement 
to service connection for a right knee disability secondary 
to a service-connected left knee disability will be addressed 
in the remand attached to this decision.  38 U.S.C.A. § 5108.

Pertinent legal criteria for disability evaluations

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4.  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

The Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the 
disability may have been more severe than at other times 
during the course of the claim on appeal.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

Hepatitis C

The Veteran asserts that his hepatitis C is worse than the 
current rating reflects.  

A June 1973 rating decision granted service connection for 
hepatitis.  Service treatment records do not show hepatitis 
in service or at the discharge examination.  Post service, 
approximately one month after discharge, the Veteran was 
hospitalized in April 1973 for hepatitis, possibly 
infectious.  He admitted to having been in contact with a 
hepatitis patient six weeks prior to admission.  A zero 
percent (noncompensable) evaluation was assigned effective in 
April 1973 under DC 7345.  That rating was continued in a 
subsequent rating decision.  


A May 1987 rating decision assigned a 10 percent rating 
effective in July 1986 and after review of a March 1989 VA 
examination report, a July 1989 rating decision increased the 
rating to 30 percent effective in July 1986.  A December 1990 
Board decision denied entitlement to an increased evaluation 
for hepatitis.  Subsequent rating decisions continued a 30 
percent disability rating.  

The Veteran submitted a claim for increase in June 2004.  

VA outpatient treatment records show that at a VA mental 
health clinic visit in October 2003, the Veteran denied 
changes in appetite, or significant weight gain or weight 
loss.  The examiner noted that the Veteran would require 
referral to a Liver Clinic when psychiatrically stable for 
treatment of hepatitis C.  In December 2003 and February 2004 
the Veteran complained of liver pain.  

At a VA examination in March 2005, the Veteran related that 
he worked at a post office where he occasionally missed work 
because of sluggishness and abdominal pains.  He had been 
diagnosed with hepatitis C by a private doctor and at a VA 
hospital he had a positive hepatitis C virus (HCV) in 1998.  
He reported having pain in his right upper quadrant with some 
associated nausea, vomiting, and feeling tired with abdominal 
pain.  He denied any diarrhea, constipation, melena, bright 
red blood in his stools, or urine turning orange color.  His 
appetite was fair and he had not lost any weight.  He had no 
other complaints.  

On VA examination in March 2005, the Veteran weighed 222 
pounds.  His abdomen was benign.  There was no organomegaly 
or tenderness present.  His extremities revealed no edema.  
The diagnosis was positive hepatitis C with last SGOT of 44, 
SGPT of 70, with occasional right upper quadrant pains, 
nausea, vomiting, and tired feelings.  

In August 2008 the Veteran complained that his liver hurt.  
In November 2008 the Veteran sought treatment in a VA 
emergency department for chronic abdominal pain that had 
become worse two days earlier.  The pain was mainly in the 
upper quadrant of the right abdomen.  He vomited digested 
food.  His weight was 205 pounds.  


The Veteran was seen in a VA emergency department in December 
2008 for evaluation of right upper quadrant pain; he had 
missed work for three days.  He denied having blood in urine 
or stool, chest pain, shortness of breath, fever or chills.  
On examination, his abdomen was normal.  The clinical 
impression was right upper quadrant pain and Hepatitis C.  He 
was advised to see the Mental Health Clinic to release him 
for Hepatitis C treatment.  He was given an excuse for work 
and was to return to work the following day.  

At the end of December 2008, the Veteran went to a VA 
emergency department with complaints of nausea, vomiting dry 
heaves of one week duration and right upper quadrant pain 
described at a level of 8/10.  He was prescribed medication 
to be taken as needed for nausea.  He had no fever, cough, 
chills, or other complaints.  

At a May 2009 VA examination, the Veteran described his 
symptoms to include gurgling in abdomen, excess gas passed 
rectally, and nausea on a daily basis without any vomiting.  
He described now having anorexia and had weight loss since 
December 2008 to his weight at the time of the examination of 
188 pounds.  He had not been trying to lose weight but 
admitted that he might not have been eating correctly over 
the last few months.  He claimed he had right upper quadrant 
pain on a daily basis.  He described having weakness, lack of 
energy, malaise and fatigue.  

The examiner noted that from 1983 to the time of the present 
examination, Hepatitis C had never required any treatment.  
Liver function tests and CBC laboratory work done in May 2009 
were normal.  Elevated liver enzymes were noted in 1989 and 
on several testing occasions.  There had been no platelet 
decrease but anemia had been noted in follow-up testing.  
Renal function had been normal.  

On examination, the Veteran appeared well developed and well 
nourished with his weight shown as 188 pounds; a loss from 
his weight in December 2008 of 205.  There was no evidence of 
icterus in his eyes.  There was minimal tenderness in the 
right upper quadrant of his abdomen to deep palpation but not 
to soft palpation.  No masses or bruits were noted and bowel 
sounds were normal.  There was no rebound tenderness and 
liver edge was not palpable below right costal margin.  No 
costavertebral angle tenderness was noted.  A hemoccult test 
was positive.  


The diagnosis was hepatitis C diagnosed in 1998 era with 
positive testing.  Anemia, microcytic hyperchromic and 
referral were still pending for a colonoscopy in light of 
positive hemoccult test and anemia noted on this examination.  
He was not receiving any treatment for hepatitis C and had 
never received treatment since he was diagnosed with 
hepatitis C.  

At a VA clinic appointment in May 2009, anemia was noted as 
likely related to hepatitis C.  

Upon careful review of all the evidence of this case, the 
Board finds that entitlement to a rating in excess of 30 
percent for hepatitis C is not established.

The rating criteria for the disabilities of the liver were 
revised effective July 2, 2001.  A separate diagnostic code, 
7354, was added for hepatitis C, with evaluation criteria 
identical to those for revised diagnostic code 7345 for 
chronic liver disease without cirrhosis.  As the Veteran's 
claim was received in June 2004 it will be rated under the 
revised criteria.  However, this condition was previously 
rated according to disability evaluation criteria which are 
no longer in effect and a 30 percent rating is not available 
under the revised criteria.  Such change in evaluation 
criteria cannot be used as grounds for reduction unless 
medical evidence establishes that the disability to be 
evaluated has actually improved.  This disability has 
undergone no such improvement and is therefore protected 
under this provision of the law.   

Diagnostic Code 7354 provides for a 20 percent rating is 
warranted for daily fatigue, malaise, and anorexia (without 
weight loss or hepatomegaly), requiring dietary restriction 
or continuous medication, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four 
weeks, during the past 12-month period.  A 40 percent rating 
is assigned for daily fatigue, malaise, and anorexia, with 
minor weight loss and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least four weeks, but 
less than six weeks, during the past 12-month period.  A 60 
percent rating is warranted for daily fatigue, malaise, and 
anorexia, with substantial weight loss (or other indication 
of malnutrition), and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least six weeks during 
the past 12-month period, but not occurring constantly.  A 
100 percent rating is assigned for near- constant 
debilitating symptoms (such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain).  38 C.F.R. § 4.114, DC 7354.  Note 1 provides to 
evaluate sequelae, such as cirrhosis or malignancy of the 
liver, under an appropriate diagnostic code, but do not use 
the same signs and symptoms as the basis for evaluation under 
DC 7354 and under a diagnostic code for sequelae.  (See 
§ 4.14.)  Note 2 provides that for purposes of evaluating 
conditions under DC 7354, "incapacitating episode" means a 
period of acute signs and symptoms severe enough to require 
bed rest and treatment by a physician.  

While some of the requirements for a 40 percent rating have 
been met, not all of the criteria have been met, and as such, 
the claim is denied.  The evidence shows that the Veteran had 
abdominal pain in the right upper quadrant with associated 
nausea, vomiting and felt tired.  In March 2005 the Veteran's 
appetite was fair and he had not lost any weight.  In May 
2009 he reported having anorexia, a lack of appetite, and 
reported having lost weight.  There was some weight loss 
shown during the period, as on examination in March 2005 the 
Veteran weighed 222 pounds, in November 2008 he weighed 205 
pounds and in May 2009 he weighed 188 pounds.  However, 
during the most recent period, the Veteran acknowledged that 
he might not have been eating correctly.  On examination in 
March 2005 no organomegaly was present.  In May 2009, no 
masses were noted and the liver edge was not palpable below 
the right costal margin.  

Thus, although the Veteran has fatigue and anorexia with 
minor weight loss, hepatomegaly is not shown.  Under DC 7354, 
the evaluation for each higher rating included the criteria 
of each lower disability rating, such that if a component was 
not met at any one level, the veteran could only be rated at 
the level that did not require the missing component.  
Compare Comacho v. Nicholson, 21 Vet. App. 360 (2007).  In 
addition, the evidence does not show that the Veteran's 
hepatitis C caused incapacitating episodes having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12 month period.  In fact, no incapacitating 
episodes were reported.  Although the Veteran missed work for 
three or four days in December 2008 due to hepatitis C 
symptoms, after having been seen at a VA emergency 
department, he was to return to work the following day.  For 
these reasons, a higher rating is not warranted under DC 
7354.

The weight of the credible evidence demonstrates that the 
Veteran's hepatitis C does not warrant a rating in excess of 
30 percent.  Staged ratings are not indicated in this case, 
as the Board finds the preponderance of the credible evidence 
demonstrates that the Veteran's hepatitis C has consistently 
warranted no more than a 30 percent disability rating.  Hart, 
21 Vet. App. at 505.  As the preponderance of the evidence is 
against the claim, the "benefit of the doubt" rule is not 
applicable, and the Board must deny the claim for a 
compensable rating.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Left knee disability

The Veteran asserts that his left knee disability is worse 
than the assigned rating reflects.

An August 1976 rating decision granted service connection for 
internal derangement of the left knee, post-operative, with 
residual synovitis.  The Veteran related having suffered an 
injury to his left knee in service.  Post service medical 
records show he had surgery for a torn meniscus.  A 20 
percent disability rating was assigned effective in June 1976 
and continued in several subsequent rating decisions.  

A March 1978 Board decision denied an increased disability 
evaluation in excess of the 20 percent evaluation in effect.  
After left knee surgery in July 1992, the Veteran was granted 
Paragraph 30 benefits effective in July 1992 through January 
1993, with a 20 percent disability rating assigned effective 
February 1, 1993.  The 20 percent disability rating was 
continued in later rating decisions.  Since that 20 percent 
rating has been in effect for more than 20 years, the 
evaluation is protected, by law, against reduction.  38 
C.F.R. § 3.951.


VA outpatient treatment records show complaints of left knee 
pain in October 2003.  In February 2004, the Veteran reported 
that he used over-the-counter medication for knee pain.  In 
March 2004, when seen for physical therapy, the Veteran 
described having bilateral knee pain for several years, with 
several arthroscopy procedures on the left knee.  He 
complained of left knee pain with flexion and extension.  
August 2004 x-rays revealed mild to moderate bicompartmental 
degenerative joint disease of the left knee with the medial 
worse than the lateral.  Posterior tiny patellar spurs were 
noted otherwise it was an unremarkable examination.  There 
was no knee effusion or loose bodies.  

At a March 2005 VA examination, the Veteran related that he 
was working as a mail handler, unloading trailers full of 
bags of mail.  His left knee did bother him during work and 
occasionally, he had to sit down, or miss work sometimes.  
His knee would swell if he had been doing a lot of bending or 
squatting type of activities.  He had gradually become less 
active.  

On examination, the left knee was in neutral alignment.  
There were three to four degrees of permanent flexion 
deformity with further flexion only to 100 degrees.  He had 
pain at those limits.  The lateral cruciate ligaments and the 
patella were all stable.  The knee was too painful to put 
much twist onto it.  There was hypertrophic build-up along 
the medial side of the joint.  The knee was not swollen at 
the time of the examination.  There was a good pedal pulse.  

The examiner believed that the Veteran would have additional 
limitation during activity related flare-ups.  The examiner 
estimated that the Veteran would lose another 10 degrees of 
flexion, particularly if the knee swelled up.  He did not 
find any definite instability of the knee.  The examiner 
thought that the Veteran's knee was painful enough that it 
felt unstable from time to time, but no ligamentous 
instability of the left knee was demonstrated.  There was no 
active weakness, fatigue or incoordination.  The left knee 
diagnosis was degenerative joint disease which was status 
post-operative times three.  

An April 2005 employment document completed by a VA physician 
indicated work restrictions due to his bilateral knee 
disability of no prolonged standing or walking and limited 
bending or stooping and noted that the Veteran would benefit 
from alteration to his job.  

A form completed in May 2005 for the Department of Labor 
describes the Veteran's bilateral chronic knee condition and 
restrictions on activities while being able to work an eight 
hour day.

In August 2008 the Veteran complained of chronic bilateral 
knee pain since 1971 after injuring his knees during military 
training (per the Veteran).  His last orthopedic clinic visit 
was more than one year earlier.  

At a May 2009 VA examination of the knees, the Veteran 
related that he had not worked since March 2009 because of 
his knees and was retiring.  The Veteran stated that he was 
being scheduled for a left total knee replacement.  He 
complained of pain in the anterior left knee and pain with 
squatting, stiffness, popping and a feeling of instability.  
He complained of his knee giving out on a daily basis that 
caused him to fall.  He complained of flare-ups and locking 
of the knee.  He used a hinged knee brace on a daily basis 
and also used a cane.  He could walk approximately 100 yards 
before he had increased pain in his left knee and must sit 
down.  He could stand approximately 5 minutes before he 
sought rest.  His job had been affected because he had to 
take a leave of absence due to his knee pain.  

On examination of the left knee there was palpable crepitus 
on range of motion testing.  The Veteran did not exhibit any 
increased fatigue, weakness, lack of endurance or 
incoordination on repetitive motion testing.  He did complain 
of increased pain on repetitive motion testing.  There was 
mild swelling to the left knee.  Range of motion was 0 to 90 
degrees with complaints of pain in the 80 to 90 degree arc.  
There was a positive McMurray's sign.  The knee was stable to 
varus and valgus stress.  There was a negative Lachman's 
test.  There was negative anterior and posterior drawer.  
There were well healed arthroscopic portals.  There was also 
an oblique medial scar that was where the suspected 
meniscectomy took place.  That scar was 4 centimeters by 0.5 
centimeters.  It was nontender, highly mobile, non-
hypertrophic and with no keloid formation.  It did not adhere 
to the underlying tissue and did not inhibit joint motion.  
His gait was antalgic.  X-ray studies revealed severe 
degenerative changes.  The assessment was left knee 
degenerative joint disease status post arthroscopy and medial 
meniscectomy.  An x-ray revealed severe degenerative changes 
and moderate joint effusion.  

The Veteran is currently in receipt of a 20 percent 
disability rating under DC 5257.  Under Diagnostic Code 5257, 
moderate impairment of the knee with recurrent subluxation or 
lateral instability warrants a 20 percent rating.  A 30 
percent evaluation is warranted for severe impairment with 
recurrent subluxation or lateral instability.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.  The words "slight," "moderate" 
and "severe" as used in the various diagnostic codes are not 
defined in the VA Schedule for Rating Disabilities.  Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  Use of descriptive 
terminology such as "mild" by medical examiners, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  Furthermore, the provisions of 
38 C.F.R. §§ 4.40 and 4.45 are not for application because DC 
5257 is not predicated on limitation of motion.  See Johnson 
v. Brown, 9 Vet. App. 7 (1996).

Although the Veteran complained of a feeling of instability 
and reported using a hinged knee brace and cane for 
stability, no ligamentous instability of the left knee was 
shown on VA examinations in March 2005 or May 2009 VA 
examination.  As severe recurrent subluxation or lateral 
instability is not shown by the evidence, a 30 percent 
evaluation is not warranted under DC 5257.

Based on the evidence of record, the Board finds that a 
rating in excess of 20 percent pursuant to other DCs is not 
warranted.  DC 5256 is not for application as the Veteran has 
never been diagnosed with ankylosis of the left knee nor has 
he complained of an inability to move the left knee.  
Additionally, as DC 5258 (semilunar cartilage, dislocated, 
with frequent episodes of "locking", pain, and effusion into 
the joint) provides for a maximum rating of 20 percent and 
the Veteran is already in receipt of a 20 percent rating, DC 
5258 cannot serve as a basis for an increased rating.

There is medical evidence of record, however, which 
demonstrates separate symptomatology associated with the left 
knee disability.  X-rays of the left knee showed degenerative 
changes.  A claimant with service-connected arthritis with 
limitation of motion and instability of the knee may be rated 
separately under DCs 5003 and 5257, so long as the evaluation 
of knee dysfunction under both codes does not amount to 
prohibited pyramiding under 38 C.F.R. § 4.14.  VAOPGCPREC 23-
97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-
98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998).  

The regulations preclude the assignment of separate ratings 
for the same manifestations under different diagnoses. The 
critical element is that none of the symptomatology for any 
of the conditions is duplicative of or overlapping with 
symptomatology of the other conditions. 38 C.F.R. § 4.14; 
Esteban v. Brown, 6 Vet. App. 259 (1995).

The regulations provide that, for the purpose of rating 
disability from arthritis, the shoulder, elbow, wrist, hip, 
knee, and ankle are considered major joints.  38 C.F.R. § 
4.45(f).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
Part 4, Diagnostic Code 5003.  

Normal knee joint motion is from 0 degrees of extension to 
140 degrees of flexion. 38 C.F.R. § 4.71, Plate II.

Limitation of flexion of the leg to 60 degrees warrants a 
zero percent evaluation. A 10 percent rating requires that 
flexion be limited to 45 degrees.  A 20 percent rating 
requires that flexion be limited to 30 degrees.  A 30 percent 
rating requires that flexion be limited to 15 degrees.  38 
C.F.R. § 4.71a, DC 5260.

Limitation of extension of the leg to 5 degrees warrants a 
zero percent evaluation.  A 10 percent rating requires that 
extension be limited to 10 degrees.  A 20 percent rating 
requires that extension be limited to 15 degrees.  A 30 
percent rating is warranted when extension is limited to 20 
degrees.  A 40 percent rating requires that extension be 
limited to 30 degrees.  A 50 percent rating requires that 
extension be limited to 45 degrees or more.  38 C.F.R. § 
4.71a, DC 5261.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements and 38 C.F.R. 
§ 4.45 provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995). 

At the March 2005 VA examination, the range of motion for the 
left knee was from 3 to 4 degrees to 100 degrees, and with 
consideration of an additional loss of 10 degrees of flexion, 
to 90 degrees.  The limitation of extension and limitation of 
flexion is noncompensable under DCs 5260, 5261.  At the May 
2009 VA examination the range of motion for the left knee was 
from 0 to 90 degrees.  The limitation of flexion is 
noncompensable under DC 5260.  

The Board has considered whether separate compensable ratings 
may be assigned for limitation of flexion and extension.  
Although limitation of flexion is shown as discussed above, 
those findings do not warrant a compensable evaluation.  
Minimal limitation of extension was shown in March 2005 but 
not on examination in May 2009.  Based on those clinical 
findings, a separate compensable rating for limitation of 
extension for the left knee is not warranted.  Thus, a 
separate compensable rating for limitation of flexion or 
limitation of extension is not warranted.  38 C.F.R. § 4.71a, 
DCs 5260, 5261; VAOPGCPREC 9-2004, 69 Fed. Reg. 59990.

However, as the limitation of motion of the left knee joint 
is noncompensable under the appropriate diagnostic codes and 
there is satisfactory evidence of painful motion, a separate 
disability rating of 10 percent based on arthritis of the 
left knee is for application.  38 C.F.R. Part 4, § 4.71a, DC 
5003. 

The evidence shows that the Veteran underwent surgery on his 
left knee and has had arthroscopy procedures.  On examination 
in May 2009, the examiner described the arthroscopic portals 
as well healed and a medial scar related to a meniscectomy 
was nontender, highly mobile, non-hypertrophic, and 
nonadherent, with no keloid formation and did not inhibit 
joint motion.  Thus, a separate evaluation for the surgical 
scars is not warranted.  38 C.F.R. § 4.118.

In sum, based upon a full review of the record, the Board 
finds that the evidence supports the assignment of a separate 
10 percent disability rating for arthritis of the left knee.  
The assignment of that rating reflects the clinically 
established additional impairment experienced by the Veteran.  
However, the evidence preponderates against the claim for a 
rating greater than 20 percent for a left knee disability 
based on other impairment of subluxation and lateral 
instability.  The weight of the credible evidence 
demonstrates that the manifestations of the Veteran's left 
knee disability based on impairment of subluxation and 
lateral instability have warranted no more than a 20 percent 
rating throughout the course of the period on appeal and as 
such a staged rating is not warranted.  Hart, 21 Vet. App. at 
505.  As the preponderance of the evidence is against the 
claim, the "benefit-of- the-doubt" rule does not apply, and 
that claim must be denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 49.

Extraschedular considerations

The Veteran has reported that symptoms associated with 
hepatitis C caused him to miss time from work and his left 
knee disability has caused him to retire form work.  As such, 
the Board must adjudicate the issue of whether referral for 
an extraschedular rating is warranted.  See Barringer v. 
Peake, 22 Vet. App. 242 (2008).  

Here, the record does not establish that the rating criteria 
are inadequate for rating the Veteran's service-connected 
left knee or hepatitis C disabilities.  The competent medical 
evidence of record shows that his left knee disability is 
primarily manifested by pain, tenderness and limitation of 
motion.  Many of the applicable diagnostic codes used to rate 
the Veteran's left knee disability provide for ratings based 
on limitation of motion.  See Diagnostic Codes 5260, 5261.  
The effects of pain and functional impairment have been taken 
into account and are considered in applying the relevant 
criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, 8 Vet. App. 202.  The primary 
manifestations of hepatitis C are fatigue and anorexia; the 
effects of which are specifically contemplated in the rating 
criteria.  The effects of the veteran's disabilities have 
been fully considered and are contemplated in the rating 
schedule; hence, referral for an extraschedular rating is 
unnecessary at this time.  Thun v. Peake, 22 Vet. App. 111 
(2008).  


ORDER

New and material evidence having been received, the Veteran's 
claim for service connection for a right knee disability 
secondary to a service-connected left knee disability is 
reopened; the appeal is granted to that extent only.

Entitlement to a disability rating in excess of 30 percent 
for hepatitis C is denied.

Entitlement to a disability rating in excess of 20 percent 
for a left knee disability due to subluxation and instability 
is denied.

Entitlement to a separate 10 percent rating for arthritis of 
the left knee with noncompensable limitation of motion is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.


REMAND

The Board has determined that new and material evidence has 
been presented to reopen the Veteran's claim for service 
connection for a right knee disability secondary to a 
service-connected left knee disability.  However, additional 
development is needed prior to appellate review.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Service connection 
shall be granted on a secondary basis under the provisions of 
38 C.F.R. § 3.310(b) where it is demonstrated that a service-
connected disorder has aggravated a nonservice-connected 
disability, but in such a case the veteran may be compensated 
only for the degree of additional disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran contends that he has a right knee disability that 
is secondary to his service-connected left knee disability.  
With his current claim, he has not explicitly contended 
entitlement to service connection for a right knee disability 
on a direct basis; however, the evidence suggests that his 
right knee disability may have had its onset during service.  
At a service examination in December 1972, there was an 
abnormal clinical evaluation based on pain in the right knee.  
The Veteran gave a history of onset of right knee pain in 
service in 1972 at a March 1988 VA examination.  An August 
2008 VA outpatient record shows the Veteran complained of 
chronic bilateral knee pain since 1971 after injuring his 
knees during military training (per the Veteran).  Therefore, 
entitlement to service connection on a direct or presumptive 
basis should also be discussed.  Robinson v. Mansfield, 21 
Vet. App. 545 (2008).

Although a VA examiner in May 2009 provided an opinion that 
there was nothing in the current orthopedic literature that 
would indicate that a left knee degenerative condition would 
cause a right knee degenerative condition, there was no 
opinion provided as to whether the Veteran's right knee 
condition was aggravated by his service-connected left knee.  
In addition, the examiner noted that there was nothing in the 
service medical record showing complaints of a right knee 
condition.  However, as discussed above, on examination in 
service in December 1972, the Veteran reported complaints of 
a trick or locked knee and the examiner noted an abnormal 
clinical evaluation based on right knee pain and recommended 
referral to an orthopedic clinic.  Thus, another VA 
examination and medical opinion is needed prior to further 
review of this issue.  38 C.F.R. § 3.159(c)(4).

As the case is being remanded, additional notice should be 
provided the Veteran with regard to his claim for service 
connection for a right knee disability on a direct and 
secondary basis as it does not appear that such notice has 
been provided.

In March 2005, the Veteran filed a notice of disagreement 
(NOD) to a rating decision issued that same month.  The 
Veteran's NOD specifically referred to knee claims only.  The 
rating decision included the determination that claims for 
service connection for depression and for cholecystectomy 
remained denied because the evidence submitted was not new 
and material and a denial for an increased rating for 
hepatitis C.  Although a statement of the case (SOC) was 
issued in July 2005 on other issues denied in the March 2005 
rating decision, including the rating for hepatitis C, the 
SOC did not include the claims to reopen service connection 
for depression and for cholecystectomy.  Because the RO 
broadly construed the NOD to include the issue of increased 
rating for hepatitis C, without explanation as to why that 
claim was included but the others were not, the Board finds 
the NOD should be broadly construed to include the claims to 
reopen.  Accordingly, because a timely NOD regarding those 
issues has been submitted, a remand is required in order for 
the RO to provide the Veteran an SOC.  Manlincon v. West, 12 
Vet. App. 238 (1999); 38 U.S.C.A. § 7105(d)(1).

Further, during his appeal, at a May 2009 VA examination 
appointment the Veteran related that he had worked at the 
post office but had not worked since March 2009 due to his 
knees.  He stated that he had to take a leave of absence due 
to his left knee pain and was going to retire.  Accordingly, 
an informal claim for a TDIU has been satisfied and 
consideration must be given to whether the Veteran is 
entitled to a TDIU rating.  The question is whether the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.  
Further action by the RO is necessary with respect to the 
issue of entitlement to a TDIU.  See Rice, 22 Vet. App. at 
447. 


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate 
notice for entitlement to service 
connection for a right knee disability 
on a direct basis and on a secondary 
basis to a service-connected 
disability.

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of his right 
knee disability.  The claims folder 
must be made available to the examiner 
for review.  All indicated studies 
should be conducted, and all findings 
reported in detail.  For all diagnosed 
right knee disabilities found to be 
present, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that a right knee 
disability is (a) due to service or an 
incident in service; or (b) caused or 
aggravated by the Veteran's service-
connected left knee disability.

3.  Issue an SOC regarding whether new 
and material evidence has been received 
to reopen a claim of entitlement to 
service connection for cholecystectomy 
and whether new and material evidence 
has been received to reopen a claim of 
entitlement to service connection for 
depression.  Inform the Veteran of his 
appeal rights.

4.  Schedule the Veteran for an 
appropriate VA examination to determine 
whether he is unemployable solely due 
to his service-connected disabilities; 
that is, the left knee disability and 
hepatitis C.  The claims folder must be 
made available to the examiner for 
review.  Based on the examination and 
review of the record, the examiner 
should specifically address whether it 
is at least as likely as not (50 
percent or more probability) that the 
Veteran's service-connected 
disabilities, without regard to his age 
or the effects of any non-service-
connected disabilities, are severe 
enough to preclude him from obtaining 
and maintaining any form of gainful 
employment consistent with his 
education and occupational experience.  

5.  Then readjudicate the issues on 
appeal.  If the decision remains 
adverse, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


